Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 1 of 39




         EXHIBIT C
     Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 2 of 39



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION

SCHLUMBERGER TECHNOLOGY                       )
CORPORATION,                                  )
                                              )     Civil Action No. 6:20-CV-00035
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
CAROLINA CASUALTY                             )
INSURANCE COMPANY,                            )
                                              )
       Defendant.                             )

                    DEFENDANT’S NOTICE OF REMOVAL
               EXHIBIT C: COPIES OF PLEADINGS ASSERTING
          CAUSES OF ACTION AND ALL ANSWERS TO SUCH PLEADINGS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Carolina Casualty Insurance Company, the defendant in the above

entitled and numbered cause, and files copies of all pleadings asserting causes of action and all

answers to such pleadings as required by Local Rule 81.2.
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 3 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 4 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 5 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 6 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 7 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 8 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 9 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 10 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 11 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 12 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 13 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 14 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 15 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 16 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 17 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 18 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 19 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 20 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 21 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 22 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 23 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 24 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 25 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 26 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 27 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 28 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 29 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 30 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 31 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 32 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 33 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 34 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 35 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 36 of 39
Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 37 of 39
     Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 38 of 39



                                    CAUSE NO. 20-04-25,134

SCHLUMBERGER TECHNOLOGY                         )
CORPORATION,                                    )             IN THE DISTRICT COURT
                                                )
       Plaintiff,                               )
                                                )
v.                                              )             267TH JUDICIAL DISTRICT
                                                )
CAROLINA CASUALTY                               )
INSURANCE COMPANY,                              )
                                                )
       Defendant.                               )             DEWITT COUNTY, TEXAS

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Carolina Casualty Insurance Company, the defendant in the above entitled

and numbered cause, and files this its original answer to the plaintiff’s original petition on file

herein, and in support thereof would respectfully show the Court as follows:

                                                    I.
       The defendant hereby generally denies the allegations contained in the plaintiff’s petition

on file herein pursuant to Rule 92 of the Texas Rules of Civil Procedure, and thus asserts its

privilege of insisting that such allegations be proven by a preponderance of credible evidence.

                                                 II.
       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, the defendant notifies all

parties to this lawsuit of the defendant’s intent to introduce as evidence at any pretrial proceeding

or at trial any document produced by any party in discovery in this lawsuit.
    Case 6:20-cv-00035 Document 1-3 Filed on 05/29/20 in TXSD Page 39 of 39



                                                 III.

       The defendant specifically reserves the right to amend its answer to plead any affirmative

defenses or other matters that must be specially pled and to assert any counterclaims or third-party

claims it may have after discovery in this case is complete.

       WHEREFORE, PREMISES CONSIDERED, the defendant, Carolina Casualty Insurance

Company, moves and prays the Court that upon trial hereof, the plaintiff recover nothing, and that

the defendant go hence with its costs, and for such other and further relief, both general and special,

legal and equitable, to which defendant may show itself justly entitled to receive.

                                                        Respectfully submitted,
                                                        ORGAIN BELL & TUCKER, LLP
                                                        P O Box 1751
                                                        Beaumont, TX 77704-1751
                                                        (409) 838-6412
                                                        (409) 838-6959 facsimile

                                                        /s/ Greg C. Wilkins
                                                        Greg C. Wilkins
                                                        State Bar No. 00797669
                                                        gcw@obt.com
                                                        Nadia I. Gire
                                                        State Bar No. 24076852
                                                        ngire@obt.com

                                                        ATTORNEYS FOR DEFENDANT,
                                                        CAROLINA CASUALTY
                                                        INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE
        I do hereby certify that on the 29th day of May, 2020, I electronically filed the foregoing
with the DeWitt County District Clerk via eFile Texas which will send notification of such filing
to each counsel of record.



                                                        /s/ Greg C. Wilkins            __________
                                                          Greg C. Wilkins



                                                  2
